DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed July 25, 2018.   Claim 19 has been canceled without prejudice. Claims 1-18 and 20 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statement filed December 23, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 9, 17 and 18 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 1 and 18 lines 3 and 5 respectively: “the nominal load”
Claim 9 line 2: “the top floor position”
Claim 17 line 3: “the elevator system”
Claim 17 line 4: “the second brake torque inspection result
Appropriate correction is required.
Claims 1 and 18 are objected to because of the following informalities:  These claims include the limitation “drive motor stopping output of the detection torque”.  This limitation should be changed to state “drive motor stopping output of the first detection torque” for consistency.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 include the limitation “intermittent time periods when it is determined that”.  However the term “when” renders the claims indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a situation where a second brake torque is not required.  For examining purposes, this limitation is interpreted as stating “intermittent time periods in response to it being determined that”.
Claims 2, 3 include limitations pertaining to “the second/first brake torque detection”.  However there is a lack of antecedent basis for the second brake torque detection or the first brake torque detection.  It is unclear whether applicants intend to reference the second/first brake torque inspection, or introduce a new element into the claims.  For examining purposes, these limitations are interpreted as pertaining to “the second/first brake torque inspection”.
Claim 5 is directed to a “braking torque detection method according to claim 1” and further includes limitations pertaining to “a second judgement” and “the brake torque inspection start conditions”.  However the claims do not properly describe a first judgement, and further, there is a lack of antecedent basis for brake torque inspection start conditions, as these limitations were introduced in claim 4.  It is unclear whether applicants intend claim 5 to depend from claim 4, or introduce new elements into the claims.  For examining purposes, claim 5 is interpreted as being directed to a “braking torque detection method according to claim 4”.
Claim 7 includes the limitation “an idle state and parameters set for the brake torque inspection”.  However the claims previously describe a first and second brake torque inspection.  It is unclear which of the first or second brake torque inspection applicants intend to reference.  For examining purposes, this limitation is interpreted as stating “an idle state and parameters set for the first brake torque inspection”. 
Claim 14 includes the limitation “elevator car is locked and the braking detection is ended”.  However there is a lack of antecedent basis for “the braking detection”.  It is unclear whether applicants intend to reference a first/second detection torque, a first/second brake inspection, or introduce a new element into the claims.  
Claims 4, 6, 8-13, 15-17 and 20 depend from at least claims 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Allowable Subject Matter
Claims 1-18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 18: The prior art does not teach nor suggest a braking torque detection method or system for an elevator brake, a drive motor outputs a first detection torque and/or a second detection torque larger than a nominal load of an elevator car when the elevator brake is in a brake state, the drive motor outputting the first detection torque for a first brake torque inspection, the drive motor stopping output of the first detection torque in intermittent time periods in response to it being determined that a second brake torque inspection is required according to a result of the first brake torque inspection, and the drive motor outputting the second detection torque for the second brake torque inspection.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-17 and 20 depend from claim 1 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 26, 2022